            Case: 6:17-cr-00036-CHB-HAI Doc #: 214 Filed: 07/31/20 Page: 1 of 8 - Page ID#: 3853
AO 245!3 (Rev. 09/!9)   Judgment in a Criminal Case                                                                      Eastern D!str!c', of Kentucky
                        Sheet !A
                                                                                                                                   F 11 F Q
                                             lJNITED STATES [)!STRICT COURT                                                      JUL 3 1 2020
                                          Eastern District of Kentucky            Southern Division at London                        ATLEXINGTON
                                                                                                                                    ROBERT R. CARR
                                                                                                                               CLERK U.S. DISTRICT COURT
                                                                              )
                 UNITED STATES OF AMERICA                                     )      .JUDGM~'.NT IN A CRIMINAL CASE
                                     v.                                       )
                                                                              )
                         Rodney Scott Phelps                                  )      Case Number:             6: I 7-CR-036-Cl IB-0 I
                                                                              )      USM Number:              21576-032
                                                                              )
                                                                              )      Andrew M. Stephens
                                                                              )      Defendant',.; Attorney
 THE DEFENDANT:
 D pleaded guilty to count(s)
 [I pleaded nolo eontcndere to count(s)
     which was accepted by the court.
 121 was found guilty on eount(s)         -~-1,_1_5_7_[
     after a plea or not guilty.

The defendant is adjudicated guilty or these offenses:

 Title & Section        Nature of Offense                                                                                     Offense Ended          Count
 18: 1349 & 1343        Conspiracy to Commit Wire Fraud                                                                          10/2014               I

      18: 1343          Wire Fraud                                                                                               03/20 I 4           2-13




         The defendant is sentenced as provided in pages 2 through                  8 __ or t~1is judgment. The sentence is imposed pursuant to
 the Sentencing Reform J\ct of 1984.

 [] The defendant has been found not guilty on count(s)

 [J Count(s)                                                     I I is      D    arc dismissed on the motion of the United States.
                 ------------
          It is ordered that the dekndant must notify the United States attorney for this district within JO days of'any change of'namc, residence, or
  mailing address until all Jines, restitution, costs, and special assessments imposed by this judgment arc rully paid. I/'ordercd to pay restitution, the
  defendant must notil'y the court and United States attorney of'matcrial changes in economic circumstances.




                                                                             Date f l m p ~ t i o ~ ; : _ _ ~

                                                                             Signature of.fudge

                                                                             Honorable Claria Horn Boom, U.S. District Judge
                                                                                                          - - - - . ____ ,..
                                                                                                                          ,           ________
                                                                             Name and Title or Judge


                                                                            ·~~::0...,2Qu) ___ ~ -
               Case: 6:17-cr-00036-CHB-HAI Doc #: 214 Filed: 07/31/20 Page: 2 of 8 - Page ID#: 3854
1\0 2'158 (Rev. 09/19)        Judgment in a Criminal Case
                              Sheet 2 - lmrrisonmcnt

                                                                                                                      Judgment    Page     2         of   8
 DEFENDANT:                        Rodney Scott Phelps
 CASE NUMBER:                      6: 17-CR-036-Cl IB-0 I

                                                                          IMPRISONMENT

              The defendant is hereby committed to the custody of the Federal Bureau or Prisons to be imprisoned for a total term of:

                            One Hundred Eight (108) Months as to each of Counts I·- 13, to run concurrently, for a total term of
                                                      ONE lllJNDRim EIGHT (108) MONTHS


       121          The court makes the following recommendations lo the Bureau of Prisons:
                    The defendant be designated to FCI Manchester or FMC Lexington.




       □            The defendant is remanded to the custody of the United States Marshal.

       [__]         The defendant shall surrender to the United Stales Marshal for this district:

              [I       at                                   [_)   a.m.    I I p.111.      011
                              ---------
              □        as notified by the United States Marshal.

       I?]          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

              []       before 2 p.m. on

              IZI      as notified by the United States Marshal, BOP not to assign a se!f:-surrcnder date prior to January 1, 2021

              []       as notified by the Probation or Pretrial Services Office.


                                                                                RETURN

 I have executed this judgment as follows:




              Defendant delivered on                                                                   lo

 at                                                                 with a certified copy of this judgment.


                                                                                                                  UNITED STATES M/\RSIIAL


                                                                                        By
                                                                                                              DEPUTY U\l!'f!:D ST1\Tl'.S M/\RSHAI.
           Case: 6:17-cr-00036-CHB-HAI Doc #: 214 Filed: 07/31/20 Page: 3 of 8 - Page ID#: 3855
AO 2tl5B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release

                                                                                                       .ludgmci1t   Page   3    or        8
 DEFENDANT:                  Rodney Scott Phelps
 CASE NUMBER:                6: l 7-CR-036-CI IB-0 I

                                                         SUPERVISED RELEASI<:
 Upon release from imprisonment, you will be on supervised release for a term of:

                                 Three (3) Years as to each of Counts 1 - 13, to run concurrently, for a total term of

                                                                 THREE (3) YEARS




                                                       MANDATORY CONDITIONS

 I.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests therealier, as determined by the court.
              l"5_<l The above drug testing condition is suspended, based on the court's determination that you

                     pose a low risk of future substance abuse. (Check. /fapplimhle.)
 4.   lZl You must make restitution in accordance with l 8 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restih1tion. (Check. ifapplicah/e.)
 5.   12] You must cooperate in the collection of DNA as directed by the probation officer. (Check, f(applicahle.)
 6.   [J You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, arc a student, or were convicted of a qualifying offense. (Check. tfapplicah/e.)
 7.   [] You must participate in an approved program for domestic violence. (Check. /(applicahle.)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
           Case: 6:17-cr-00036-CHB-HAI
/\0 245B (Rev. 09/19)
                  Judgment in a Criminal Case
                                              Doc #: 214 Filed: 07/31/20 Page: 4 of 8 - Page ID#: 3856
                        Sheet 3/\ - Supervised Rc!ca~c

                                                                                                        Judgment   Page            of        8
 DEFENDANT:                   Rodney Scott Phelps
 CASE NUMBER:                 6: 17-CR-0]6-CI !B-0 I


                                                 STANDARD CONDITIONS OF SUPERVISION


   As part of your supervised release, you must comply with the following standard conditions o( supervision. These conditions arc imposed
   because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
   officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

   1.  You must report to the probation office in the federal judicial district where you arc authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
  2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation oflicer, and you must report to the probation officer as instructed.
  3.   You must not knowingly leave the federal judicial district where you arc authorized to reside without first getting permission from the
       court or the probation officer.
  4.   You must answer truthfully the questions asked by your probation oniccr.
  5.   You must live at a place approved by the probation officer. If you plan to change ,vherc you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation oniccr at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
  6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must lly to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notil)' the probation officer within 72 hours of becoming
      aware of a change or expected change.
  8.  You must not communicate or interact with someone you knov,,1 is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
  9.  lfyou arc arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
  10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapcm (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
  11. You must not.act or make any agreement with a lmv enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
  12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
  13. You must follmv the instructions of the probation officer related to the conditions of supervision.




 U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, sec Overview (?/'Probation and ,)~upervised
Release Conditions, available at: www.uscourts.gov.



 Defendant's Signature                                                                       Date _ _ _ __
            Case: 6:17-cr-00036-CHB-HAI Doc #: 214 Filed: 07/31/20 Page: 5 of 8 - Page ID#: 3857
1\0 2tl5I3 (Rev. 09/19) Judgment in a Criminal Case
                        Sheet '1C Supervised Release

                                                                                    Judgmclll   Page   5          8
 DEFENDANT:                  Rodney Scott Phelps
 CASE NUMBER:                6: 17-CR-036-CIIB-0!


                                               SPECIAL CONDITIONS OF SUPERVISION

l. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
   I 030( c)(I)), other electronic communications or data storage devices or media, or office, to a search conducted
   by a United States probation officer. Failure lo submit to a search may be grounds for revocation of release. You
   must warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer
   may conduct a search pursuant to this condition only when reasonable suspicion exists that you have violated a
   condition of your supervision and that the areas lo be searched contain evidence of this violation. Any search
   must be conducted al a reasonable time and in a reasonable manner.

2. You must provide the probation officer with access to any requested financial information.

3. You must not incur new credit charges or open additional lines of credit without the approval of the probation
   officer unless you arc in compliance with the installment payment schedule.

4. You shall be subject to an occupational restriction as to working in investments, pursuant to USSG §5Fl .5.
                Case: 6:17-cr-00036-CHB-HAI Doc #: 214 Filed: 07/31/20 Page: 6 of 8 - Page ID#: 3858
AO 2458 (Rev. 09/!9}      Judgment in a Criminal Case
                          Sheet 5 - Criminal Monetary Penalties

                                                                                                                              Judgment   Page    6           or    8
  DEFENDANT:                   Rodney Scott Phelps
  C/\SE NUMBER:                6: l 7-CR-036-Cl !B-0 I

                                                          CRIMINAL MONETARY PENALTIES

              The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                          Restitution                               Fine                AVAA Assessment*           ,JVTA Assessment**
  TOT/I.LS
                    $ 1,300.00 (SI00ICounl) $ 2,437,875.30                                     $      Waived           $ NII\.                  $    NII\.

  []    The determination of restitution is deferred until                                    _· J\n Amended Juc('smenf in a Criminal Case (AO 2-!5C) will be entered
        after such determination.

  !2] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
          the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), a!\ nonfcderal victims must be paid
          before the United States is paid.

 Name of Payee                                           Total I ,oss***                                 Restitution Ordered                    Priority or Percentage
 Jimmy & Rebecca Winemiller                                     S 1,966,877.00                                     S 1,966,877.00
 Memphis, TN

 Kathryn Dillaha                                                    S 172,800.00                                       S 172,800.00
 North Port, FL

 Patrick Indovina                                                    S21,020.50                                         S 14,806.63
 Buckeye, /1.Z

 Mark Ripka                                                           S7,631.25                                          S5,375.38
 Spanaway, W /1.

 Chad J\.nkcnbauer                                                    S9,535.50                                          $6,716.71
 Granham, WA

 Patrick Ash                                                         S20,575.00                                        S 14,492.83
 Lacey, W /1.

 TOT/I.LS                                   S _ __                  2,437,875.30                   s         ---~2=,4~3~7,875.30


 D     Restitution amount ordered pursuant to pica agreement S

 Cl The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in f'ull before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612({). All of'thc payment options on Sheet 6 may be subject
    lo penalties for delinquency and default, pursuant lo 18 U.S.C. § 36 l 2(g).

!ZI    The court determined that the defendant docs not have the ability lo pay interest and it is ordered that:
       IX] the interest requirement is      \1.,1   aived for the           II         fine     iX]     restitution.

       I -I    the interest requirement for the              []      fine        ! I      restitution is modified as follows:

* Amy, Vicky, and /1.ndy Child Pornography Victim Assistance /I.ct of 2018,                              Pub. L. No. 115-299.
** Justice for Victims of Trafficking /I.cl of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses arc required under Chapters I09/\, 110, l I OA, and l 1JA of Title l 8 for offenses committed on or
after September 13, 1994, but before /1.pril 23, 1996.
             Case: 6:17-cr-00036-CHB-HAI Doc #: 214 Filed: 07/31/20 Page: 7 of 8 - Page ID#: 3859
 AO 7.'1513 (Rev. 09/19)   Judgment in a Criminal Case
                           Sheel 5B - Criminal Monela1y Penallies

                                                                                                    Judgment   Page       7         or         8
  DEFENDANT:                    Rodney Scott Phelps
  CASE NUMBER:                  6:17-CR-036-CIIB-01

                                                     ADDITIONAL RESTITUTION PAYEES

                                                                                                                                         Priority or
  Name of Payee                                                                  Total Loss*            Restitution Ordered              Percentage
  Victor Garcia                                                                            S9,070.84                   S6,389.4 I
  Granham, WA

  Mark I-Iem!cy                                                                           S27,312.50                  S 19,238.66
  Tacoma, MA

  Daryl McCrancy/TO\vpath                                                                  S4,237.50                   S2,984.85
  Akron, Oil

  James Ross                                                                               S9,535.50                   S6.716.71
  Granham, WA

  Kevin Muck                                                                               S4,850.00                  S3,416.29
  Redding, CA

  Michael Lamoli                                                                           S3,937.50                  S2,773.54
  Spring Lake, NC

  Alexander Lee                                                                         S305,636.44                S215,287.29
  Mukilteo, WA




* Findings for the total amount of losses arc required under Chapters 109/\, l l 0, 11 0A, and l l 3A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, I 996.
                  Case: 6:17-cr-00036-CHB-HAI Doc #: 214 Filed: 07/31/20 Page: 8 of 8 - Page ID#: 3860
AO 2/4513 (Rev. 09/19)      .ludgmcnl in a Criminu) Case
                            Sheet 6 •· Schedule or Payments

                                                                                                                            Judgment   Pa~1c    8   or   8
 DEFENDANT:                       Rodney Scott Phelps
 CASE NUMBER:                     6: 17-CR-036-Cl!ll-0 I

                                                                   SCHEDULE OF PAYMENTS

    Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

   A       [xi     Lump sum payment ofS              2,439,175.30            due immediately, balance due

                   [J      not later than                                       , or
                   [:x:J   in accordance with       r ··1     C,   Il   D,     I I E, or        [X)        F below; or


   B       [__J    Payment to begin immediately (may be combined with                      II         C,       IJ   D, or    I I F below); or

   C       1:-1    Payment in equal                       (e.g., weekly, mont!,/y, quarterly) installments of S           over a period of
                                (e.g., months or years), to commence ______ (e.g., 30 or 60 days) after the date of this judgment; or

   D       Cl      Payment in equal ___________ (e.g. 1veek(v. monthly. q11m·1er(v) installments of S                         over a period of
                                (e.g .. months or years), to commence __ ______   (e.g .. 30 or 60 days) after release from imprisonment to a
                   term of supervision; or

   E       []      Payment during the term of supervised release will commence within    _________ (e.g.. 30 or 60 da;w) after release from
                   imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

   F       lz-J    Special instructions regarding the payment of criminal monetary penalties:

     Any outstanding balance owed upon commencement of incarceration must he paid in accordance \Vith the Federal Bureau of Prisons' Inmate
     Financial Responsibility Program. Any outstanding balance owed upon commencement or supervision shall be paid according to a schedule set
     by subsequent orders of the Court. Criminal monctaiy penalties arc payable to: Clerk, U. S. District Court, Eastern District of Kentucky, 310
     S. Main Street, Room 215, London, KY 40741.

       The victims' rccove1y is limited to the amount of their loss and the defendant's liability for restitution ceases if and when the victims receive
       full restitution.

   INCLUDE CASE NlJMIH:R WITH ALL CORRESPONDENCE

   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during the
   period of imprisonment. All criminal moneta;·y penalties, except those payments made through the Federal Bureau of Prisons' Inmate Financial
   Responsibility Program, arc made lo the clerk of!hc court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

   IZI     Joint and Several

          Case Number
          Defendant and Co-Defendant Names
          (includingJkji!ndanl 11111111}!!_[)_                                                    Joint and_S_cvcral Amount
          6: 17-CR-036-CHB-0 ! Rodney Scott Phelps
          6: 17-CR-042-CHB-01 -- Jason T. Castcnir                      S2,4 37,875.30            S2,437,875.30                    Sec page 6


   []     The defendant shall pay the cost of prosecution.

   [-I    The defendant shall pay the following court cost(s):

   l.J The defendant shall forfeit the defendant's interest in the following property to the United States:
   Payments shall be applied in the following order: ( l) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
   (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and {10) costs, including cost of
   prosecution and court costs.
